Citation Nr: 1628197	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-31 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The September 2007 rating decision found that new and material evidence had not been received to reopen the previously-denied claim of entitlement to service connection for a right knee disability.  A notice of disagreement was received in May 2008, a statement of the case was issued in May 2010, and a substantive appeal was received in July 2010.

In January 2012, the Veteran called VA and requested that he be scheduled for a Travel Board hearing before a Member of the Board at his local RO.  He withdrew this request in writing in February 2013.

In May 2015, the Board found that new and material evidence had been received to reopen the right knee disability claim and remanded this claim for additional development.  The case has subsequently been returned for further appellate review.


FINDING OF FACT

The Veteran did not exhibit a right knee disability in service or within one year of discharge from service, and a right knee disability is not otherwise shown to be associated with his active service or with a disease or injury of service origin.



CONCLUSION OF LAW

The criteria for establishing service connection for a right knee disability, including on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of the VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in May 2007 advised the appellant of the evidence needed to substantiate his service connection claim.  This letter was sent prior to the initial adjudication of the Veteran's claim in September 2007.  The appellant was advised in this letter of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim.

The Board further finds that the duty to assist requirements of the VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that relevant evidence relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and available private medical records.

The RO arranged for the Veteran to undergo a VA examination in December 2015.  The Board finds that the resulting examination report is adequate for the purpose of determining entitlement to service connection.  The examination report reflects review of the claims file and interview and examination of the Veteran.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The Board finds that the evidence of record is adequate for the purpose of determining entitlement to service connection.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

In the case at hand, the Veteran's service treatment records reflect that he never complained of or sought treatment for symptoms associated with his right knee.   The record does reflect that the Veteran has a current right knee diagnosis.  Specifically, the December 2015 VA examination report notes a diagnosis of right knee anterior cruciate ligament tear in 1999.

The Veteran does not contend, and the evidence does not reflect, that the Veteran's right knee disability originated in service or is directly related to an in-service injury.  Rather, he contends that the right knee disability was either caused or aggravated by his service-connected left knee disability.  

There are two opinions of record that pertain to the etiology of the Veteran's right knee disability.  First, a February 2013 letter from the Veteran's private physician notes that the Veteran has a known history of degenerative joint disease of both knees.  He noted that "[t]he surgery and subsequent weakness of the left knee can affect and worsen the right knee."  

The Veteran underwent a VA examination in December 2015.  Following review of the record and interview and examination of the Veteran, the VA examiner opined that the Veteran's right knee disability was not at least as likely as not aggravated beyond its natural progression by his service-connected left knee disability.  In offering this opinion, the examiner noted that the Veteran suffered an acute injury to the right knee in August 2000 while playing racquetball, at which time he suffered a right ACL tear.  This was a separate injury from the injury that he suffered to the left knee during service, and the right knee injury was not related to the prior left knee injury.  She noted that the medical records indicate that the Veteran had right knee surgery in 2000.  The physical therapy note dated in October 2000 documents this history.  The examiner noted that the service treatment record report of medical examination dated in April 1996 documents that the Veteran was qualified for duty.  He did not have a limp or right knee dysfunction that was documented at the examination.  The service treatment records do not document an injury or treatment for an injury to the right knee.  She noted the February 2013 statement from the Veteran's private physician, in which it was noted that the Veteran has a history of degenerative joint disease of both knees.  The examiner noted, however, that recent x-rays of both knees show only mild degenerative disease of the knees.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that both of the opinion authors in this case are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, the Board ultimately must find that the December 2015 VA examiner's opinion is more probative than the February 2013 private physician's opinion.

The December 2015 VA examiner's opinion is highly probative in that it is based on review of the claims file and interview and examination of the Veteran.  The examiner's familiarity with the Veteran's pertinent history informs the rationale for her opinion that the Veteran's right knee disability is not at least as likely as not caused or aggravated by her service-connected right knee disability.  Specifically, she cites the Veteran's racquetball injury as the cause of his current right knee disability, and she explains that the right knee injury is distinct from the left knee injury.  She also probatively responds to the private physician's assertion concerning the Veteran's history of degenerative joint disease of both knees, noting that recent x-rays show only mild degenerative joint disease of the knees.  For these reasons, the Board finds that the December 2015 VA examiner's opinion is highly probative to the question at hand.

On the other hand, the Board finds that the February 2013 opinion is of diminished probative value.  Specifically, the Board notes that this opinion merely notes that the left knee surgery and subsequent weakness "can affect and worsen the right knee."  The Board finds that such as assertion is far too speculative to provide probative medical evidence in support of the Veteran's claim.  See Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  For this reason, the Board cannot grant the Veteran's claim based on this opinion.

The only other contrary opinion comes from the Veteran himself, who believes that his right knee disability is etiologically related to his service-connected left knee disability.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes, however, that finding an etiological relationship between a left knee disability and a subsequent right knee disability, especially when there was a serious intercurrent injury, is a question of sufficient medical complexity that it requires a specialized expertise that the Veteran does not possess.  For this reason, the Board finds that the Veteran's opinion is of no probative value.

For the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a right knee disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


